                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

JUAN SOLIS,                                           )
                                                      )
                              Petitioner,             )
                                                      )
                         v.                           )        No. 2:18-cv-00113-JMS-MJD
                                                      )
J.R. BELL Warden,                                     )
                                                      )
                              Respondent.             )

   ORDER DENYING WRIT OF HABEAS CORPUS PURSUANT TO 28 U.S.C. § 2241
             AND DIRECTING ENTRY OF FINAL JUDGMENT

       Juan Solis, a federal inmate in the Federal Correctional Institution at Terre Haute, Indiana,

seeks a writ of habeas corpus pursuant to 28 U.S.C. § 2241. Specifically, Solis argues that the

Bureau of Prisons (BOP) was arbitrary and capricious in denying him early release and the denial

violated his due process rights. See dkt. 1. For the reasons discussed in this Order, his petition for

writ of habeas corpus is denied.

                                     I.     Legal Background

       18 U.S.C. § 3621 governs the imprisonment of persons convicted of federal crimes. Lopez

v. Davis, 531 U.S. 230, 233 (2001). In 1990, Congress amended the statute to provide that “[t]he

Bureau shall … make available appropriate substance abuse treatment for each prisoner the

Bureau determines has a treatable condition of substance addiction or abuse.” Pub. L. 101–647,

§ 2903, 104 Stat. 4913. Four years later, Congress again amended § 3621 as part of the Violent

Crime Control and Law Enforcement Act (“VCCLEA”), this time to provide incentives for

prisoner participation in BOP drug treatment programs. Lopez, 531 U.S. at 233. Specifically,

“[t]he period a prisoner convicted of a nonviolent offense remains in custody after successfully

completing a treatment program may be reduced by the Bureau of Prisons, but such reduction may
not be more than one year from the term the prisoner must otherwise serve.” Pub. L. 103–322,

§ 32001, 108 Stat. 1897 (codified at 18 U.S.C. § 3621(e)(2)(B)) (emphasis added); accord Lopez,

531 U.S. at 233. The BOP issued regulations governing substance abuse treatment programs and

inmate eligibility for early release consideration under § 3621.        The final version of the

regulation—codified at 28 C.F.R. § 550.58—categorically denied early release to inmates whose

current offense was a “crime of violence” as defined at 18 U.S.C. § 924(c)(3). See 28 C.F.R.

§ 550.58. After a series of appellate court decisions, the BOP issued three new proposed rules and,

in 2009, reissued the regulations at 28 C.F.R. § 550.55 to exclude offenses “involving carrying,

possession or use of a firearm and offenses that present a serious risk of physical force against

person or property, as described in § 550.55(b)(5)(ii) and (iii).” Drug Abuse Treatment Program:

Subpart Revision and Clarification and Eligibility of D.C. Code Felony Offenders for Early

Release Determination, 74 Fed. Reg. 1892, 1895 (Jan. 14, 2009) (codified at 28 C.F.R. § 550.50

(2009)).

       28 C.F.R. § 550.55 was revised in 2015. First, subsection (b)(4) was amended to limit

review of an inmate’s prior felony or misdemeanor convictions to those that occurred “within the

ten years prior to the date of sentencing for [the inmate’s] current commitment ….” See Drug

Abuse Treatment Program, 80 Fed. Reg. 43367, 43368 (July 22, 2015) (codified at 28 C.F.R.

§ 550.55 (2016)). Second, subsection (b)(6) was amended to clarify that, in addition to an

“attempt” or “conspiracy” to commit an underlying offense listed in (b)(4) or (b)(5), “solicitation”

to commit one of those qualifying offenses would also be considered. Id. The revised version of

28 C.F.R. § 550.55(b) became effective May 26, 2016. See, e.g., United States v. Medina, 2017

WL 5505795, at *1 (D. Mont. Nov. 16, 2017) (citing newest version of the regulation).




                                                 2
       The determination of an inmate’s 18 U.S.C. § 3621(e) early release eligibility is the

responsibility of the BOP’s Designation and Sentence Computation Center Legal Department

(“DSCC Legal Department”). See dkt. 12-1. Two separate versions of BOP Program Statements

relate to the procedures by which the DSCC Legal Department receives, processes, and evaluates

inmates’ requests for an 18 U.S.C. § 3621(e) early release eligibility determination: Program

Statement 5331.02 and Program Statement 5162.05. Program Statement 5331.02 outlines the

procedures the BOP must follow in implementing the early release program under 18 U.S.C.

§ 3621(e)(2). First, the Drug Abuse Program Coordinator (“DAPC”) must determine whether an

inmate is eligible for participation in the institution’s drug treatment program. If so, the DAPC

will then request an offense review from the DSCC Legal Department, and a final determination

will be relayed to the DAPC by the DSCC Legal Department.

       In evaluating whether an inmate is eligible for 18 U.S.C. § 3621(e) early release, the DSCC

Legal Department engages in a two-step analysis.          The first step of the analysis involves

determining whether any of an inmate’s current offenses of conviction preclude early release; the

second step involves evaluating whether any prior offenses preclude early release.

       For the first step, the DSCC Legal Department decides whether any one of an inmate’s

current offenses of conviction satisfies the criteria outlined both in the most recent version of the

regulation and Program Statements. Specifically, if a current offense satisfies the criteria in 28

C.F.R. § 550.55(b)(5) and/or 28 C.F.R. § 550.55(b)(6) and is listed in one of the sections of PS

5162.05, then that current offense precludes early release.

       For the second step in the analysis, the DSCC Legal Department reviews all of an inmate’s

prior adult felony and misdemeanor convictions that occurred within ten years before the

sentencing date of the inmate’s current federal offense of conviction to determine whether any




                                                 3
prior conviction constitutes one of the enumerated offenses listed in 28 C.F.R. § 550.55(b)(4), or

whether a conviction constitutes “an attempt, conspiracy, or solicitation to commit” any offense

listed in 28 C.F.R. § 550.55(b)(4). It is unnecessary to proceed to the second step of the analysis

if an inmate is precluded from early release in the first step.

                                    II.    Factual Background

       On May 5, 2016, the United States District Court for the Northern District of Illinois

sentenced Solis to a 124-month term of imprisonment for his conviction for Possession with the

Intent to Distribute Methamphetamine, in violation of 21 U.S.C. § 841(a)(1). Dkt. 12-2.

       In August 2016, Solis requested an 18 U.S.C. § 3621(e) early release eligibility

determination. The BOP subsequently found him ineligible pursuant to the controlling regulation

and relevant Program Statements. Dkt. 12-1 at 5-6. Specifically, Wesley Zurovec, a Paralegal

Specialist within the DSCC Legal Department, determined that Solis was ineligible for 18 U.S.C.

§ 3621(e) release because his current offense conviction included the use or possession of a firearm

and presented a serious potential risk of physical force against a person. See dkt. 12-5. In support,

Zurovec noted that the United States Probation Officer recommended, as part of the Presentence

Investigation Report (“PSR”), that the sentencing court adopt a two-level enhancement since Solis

used or possessed a dangerous weapon in connection with his offense. Dkt. 12-1 at ¶ 17 (citing

dkt. 13 at 7-8). Paragraph 21 of the PSR states that “[i]n the instant case[,] a weapon, a .38 caliber

pistol[,] was possessed, which the defendant has acknowledged.” Dkt. 13 at 7. Even though the

sentencing court did not select a specific box in its Statement of Reasons (“SOR”), it is apparent

from the SOR that the firearm enhancement was adopted, because the total offense level of 31 is

consistent with the total offense level calculated in the PSR. Dkt. 13 at 2.




                                                  4
        Solis sought a re-review of his 18 U.S.C. § 3621(e) ineligibility, and the re-review affirmed

the September 14, 2016 ineligibility determination. Dkt. 12-1 ¶¶ 19–21. The BOP’s final

administrative decision affirmed Solis’ 18 U.S.C. § 3621(e) ineligibility. Id. ¶ 21; see also dkt.

12-5.

        Assistant General Counsel Allan John Baptiste also concurred with Zurovec’s conclusions

on the basis that the sentencing court’s adoption of the firearm enhancement confirmed Solis’

“carrying, possession or use of a firearm” was in connection with his drug offense. Accordingly,

on September 14, 2016, he approved the BP-AO942 form. Dkt. 12-1 ¶ 18.

        In July 2017, Solis requested that the DSCC Legal Department reconsider its September

14, 2016, decision and, in furtherance of that request, provided the BOP with a copy of his

sentencing transcript. Id. ¶ 19. However, rather than supporting his view, the transcript further

supported the BOP’s prior determination, as the sentencing court’s intention in adopting the two-

level firearm enhancement was clearly articulated on the record. See dkt. 13 at 10-29. For

example, the sentencing court unequivocally overruled defense counsel’s objection to the two-

level enhancement, stating instead: “I think technically the enhancement applies . . . . So I guess

what I am saying is, I am overruling your objection for guidelines purposes but not for sentencing

purposes, which may ultimately mean that I will do something called – like a departure or

variance.” Id. at 20. The court also confirmed on the record that the total offense level of 31 was

correct, thereby matching the “31” contained in the PSR. Id. at 21.

        Solis subsequently and properly appealed his ineligibility through the BOP’s available

administrative remedies. Dkt. 12-1 ¶ 21.




                                                 5
                                         III.   Discussion

       Solis challenges the BOP’s refusal to grant him early release, arguing that the BOP’s

decision was arbitrary and capricious because it changed its theories and basis for denial over the

course of his appeal. See dkt. 14. Specifically, on Form BP-A0942, the BOP checked off that

Solis’ current offense conviction was preclusive under both subsections (ii) and (iii) of 28 C.F.R.

§ 550.55(b)(5). Dkt. 12-5. However, in the response to his Central Office Administrative Remedy

Appeal, the Appeals Administrator stated that Solis’ conviction was precluded under subsections

(i) and (iii) of 28 C.F.R. § 550.55(b)(5).1

       Under 18 U.S.C. § 3621(e)(2)(B), Congress delegated to the BOP broad discretion to grant

or deny the one-year reduction to eligible prisoners upon successful completion of the Residential

Drug Abuse Program (RDAP). Lopez, 531 U.S. at 241 (“When an eligible prisoner successfully

completes drug treatment, the Bureau thus has the authority, but not the duty, both to alter the

prisoner’s conditions of confinement and to reduce his term of imprisonment.”). Congress further

specified that the BOP’s discretionary determinations made pursuant to § 3621 are not subject to

judicial review under the Administrative Procedures Act (APA). 18 U.S.C. § 3625.

       Rather, “[s]ection 2241 allows a prisoner allows a prisoner to seek release if his continued

custody violates the Constitution or federal laws.” Lopez v. Rios, 553 F. App’x 610, 611 (7th Cir.

2014) (internal citations omitted). However, inmates have no constitutionally protected liberty

interest in being released before the expiration of the full term of an otherwise valid term of

imprisonment. See Greenholtz v. Inmates of Nebr. Penal & Corr. Complex, 442 U.S. 1, 7 (1979)



1
  Solis focuses on the Appeals Administrator’s change in rationale from subsection (ii) to (i). He
ignores that early release was also precluded under subsection (iii) because his current offense
conviction “by its nature and conduct, presents a serious potential risk of physical force against
the person or property of another.” See dkt. 12-5. That rationale did not change. Moreover, the
Appeals Administrator’s change to subsection (i) appears to be a mere typographical error.


                                                 6
(“There is no constitutional or inherent right of a convicted person to be conditionally released

before the expiration of a valid sentence.”). In the prison context, a liberty interest is created in

only one of two ways: either the Due Process Clause confers it (Sandin v. Conner, 515 U.S. 472,

479 n.4 (1995)), or an interest is created by statute (id. at 477–78, 483–84). However, where a

statute establishes only a discretionary grant of a privilege, no liberty interest is created. See id. at

419 (“The hallmark of a statute that has not created a liberty interest is discretion. Where the statute

grants the prison administration discretion, the government has conferred no right on the inmate.”).

Because 18 U.S.C. § 3621(e) confers discretionary authority to the BOP, it does not create any

protected liberty interest for an inmate who successfully completes the RDAP. See Lopez, 531

U.S. at 241. Where there is no protected liberty interest, there cannot be a violation of the due

process clause. See Hess v. Bd. of Trs. of S. Ill. Univ., 839 F.3d 668, 673 (7th Cir. 2016).

        Solis has only alleged that the BOP’s decision violated his due process rights. Because

there are no due process rights attached to the BOP’s decision to deny Solis early release, Solis

has failed to show his continued incarceration violates the Constitution or any federal law.

                                          IV.     Conclusion

        Accordingly, Solis’ § 2241 petition is denied. Judgment consistent with this Order shall

now issue.

        IT IS SO ORDERED.




          Date: 2/11/2019




                                                   7
Distribution:

JUAN SOLIS
44280-424
TERRE HAUTE - FCI
TERRE HAUTE FEDERAL CORRECTIONAL INSTITUTION
Inmate Mail/Parcels
P.O. BOX 33
TERRE HAUTE, IN 47808

Shelese M. Woods
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
shelese.woods@usdoj.gov




                                     8
